33DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10 November 2022 is acknowledged.
Claims 4-5, 8, 13-14, 17, 19, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 9,626,024)
Regarding claim 1:
Tan discloses:
A display device (abstract), comprising: 
a base layer (Fig. 7: substrate 722); 
a touch sensing layer disposed on the base layer (Fig. 7: touch layers 718, 720; as in column 14, lines 45+ they could be both on one side of the substrate); 
a light guide module disposed on the touch sensing layer (Fig. 7: lightguide 702); and 
a display panel (Fig. 7: display component 708), wherein the touch sensing layer is located between the light guide module and the display panel (as seen in Fig. 7), and the touch sensing layer and the display panel have no adhesive material therebetween (there is no adhesive material shown – note that the cover above has OCA layers that are adhesive, but there’s no such layer shown between the touch and display).
Regarding claim 2:
Tan discloses:
wherein the touch sensing layer contacts the base layer (column 14, lines 45+).
Regarding claim 15:
This is a method of manufacturing the display device of claim 1. All elements positively recited have already been identified with respect to that claim. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-7, 9, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Song et al. (US 2018/0287092)
Regarding claim 3:
Tan discloses a display device as discussed above.
Tan does not disclose:
“wherein the base layer comprises a colorless polyimide (CPI) layer and a water vapor barrier layer, and the water vapor barrier layer and the touch sensing layer are respectively located on two opposite sides of the colorless polyimide layer.”
Tan just discloses a substrate without much detail.
Song discloses:
wherein the base layer comprises a colorless polyimide (CPI) layer (paragraph 71: “polyimide” – although Song does not describe this as “colorless” it is above the display and so would need to be) and a water vapor barrier layer (paragraph 51: the encapsulation layer below the base layer blocks moisture) and the water vapor barrier layer and the touch sensing layer are respectively located on two opposite sides of the colorless polyimide layer (as can be seen in Fig. 1a: the polyimide layer is part of the touch sensor 30 and the encapsulation layer is 15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tan the elements taught by Song.
The rationale is as follows:
Tan and Song are directed to the same field of art.
Tan doesn’t disclose many details of the touch sensing layer or its substrate. Song provides the necessary details to implement it. One of ordinary skill in the art could have included this with predictable results.
Note that although Song does have an adhesive layer (20) between the base layer and the encapsulation layer Song discloses that the touch sensor may be formed on the surface of the encapsulation layer 15 (paragraph 64).
Regarding claim 6:
Tan in view of Song discloses: 
wherein the touch sensing layer comprises a first sensing electrode (Song Fig. 3: 125), a first insulating layer (Song Fig. 3: 130), a second sensing electrode (Song Fig. 3: 140), and a second insulating layer (Song Fig. 3: 150; Song calls this a “passivation layer,” but in paragraph 88 explains that this is insulating), wherein the first sensing electrode is located between the base layer and the first insulating layer (as seen in Song Fig. 3), and the second sensing electrode is located between the first insulating layer and the second insulating layer (as seen in Song Fig. 3).
Regarding claim 7:
Tan in view of Song discloses:
wherein the first insulating layer contacts the base layer (Song Fig. 3).
Regarding claim 9:
Tan in view of Song discloses:
wherein materials of the first sensing electrode and the second sensing electrode are nano conductive materials (as per Song paragraph 75 – here the first electrode is discussed but it seems reasonable that the second would be the same material).
Regarding claims 16 and 18:
These are claims that add to the fabrication method claim 15 the additional elements discussed in claims 6 and/or 3. They are obvious in view of Tan in view of Song for the reasons discussed above. No further elaboration is necessary.
Regarding claim 21:
Tan in view of Song discloses a fabrication method of a display device, comprising: 
providing a display panel, wherein the display panel comprises a substrate, an electronic ink layer, a lower electrode, and an upper electrode (all shown in, e.g., Tan Fig. 1: part of display component 108); 
All other elements of this claim have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Su et al. (US 2016/0070397)
Regarding claim 10:
Tan discloses a display device as discussed above.
Tan discloses:
wherein the light guide module comprises a light guide plate (Fig. 7: 702)
Tan does not disclose that it comprises:
“a circuit shielding layer”
(Note this appears at least implied by Fig. 8, where the edges are shown to be darker, but Tan never explicitly discusses it).
Su discloses:
a circuit shielding layer (paragraph 24)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tan the elements taught by Su.
The rationale is as follows:
Tan and Su are directed to the same field of art.
Su discloses this improves the aesthetics of the panel (paragraph 24). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 11:
Tan in view of Su discloses:
wherein a material of the light guide plate comprises thermoplastic polyurethanes (TPU) (Ran column 5, lines 30-40: “transparent thermoplastic”).
Regarding claim 12:
Tan in view of Su discloses:
wherein the light guide plate comprises a hard coating layer and an anti-glare layer (e.g., Tan column 2, lines 5-30: “hardness,” “antiglare properties”).
Regarding claim 20:
This is a claim to a fabrication method including the additional elements of claims 10, etc., and are equally obvious over Tan in view of Su. No further elaboration is necessary.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Song, and further in view of Su.
Regarding claim 24:
Most elements of this claim have already been discussed separately in either the rejections over Tan in view of Song or Tan in view of Su above (e.g., Song taught the insulating layers; Su taught the circuit shielding layer, etc.). It is equally obvious to include both the teachings of Song and Su in Tan.
Tan in view of Su discloses:
forming a dot structure on a lower surface of the light guide plate (Tan column 13, line 60 to column 14, line 15: the “grating elements” can be considered a “dot structure” ); and attaching the dot structure in the light guide module to the second insulating layer or he base layer in the touch sensing layer by means of an adhesive layer (e.g., Tan Fig. 7: OCA layer 716).
All other elements have already been discussed, with the order of forming elements following from Tan Fig. 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2014/0126040); Kung et al. (US 2014/0204291).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694